Exhibit12.1 Ratio of Earnings to Fixed Charges (In thousands, except Ratio of Earnings to Fixed Charges) Successor Three Months Ended March 31, Earnings (Loss) Loss before provision for income taxes and minority interest $ (36,499) Fixed charges 18,998 Minority interest in pre-tax income of subsidiaries with no fixed charges 0 Loss as adjusted $ (17,501) Fixed Charges Interest expense $ 18,899 Portion of rental expense representative of the interest factor 100 Total fixed charges $ 18,998 Ratio of earnings to fixed charges (a) - (a) For the three months ended March 31, 2017 earnings were not sufficient to cover fixed charges by approximately $36.5 million.
